Hunt, Chief Justice.
Viola Carthern brought this action seeking to require the members of the Augusta City Council to approve her application for a license for the sale of alcoholic beverages. The trial court found that the city council’s previous denial of Ms. Carthern’s application was improper and remanded the case to the city council to reconsider the application on appropriate legal and factual grounds. The record does not support the trial court’s finding of bias on the part of councilman Baker, nor authorize the trial court’s disqualification of that councilmember, in advance, from reconsidering the application. Accordingly, that part of the trial court’s order is reversed. With that exception, the trial court’s order is supported by the record, and the remand order is affirmed.

Judgment affirmed in part; reversed in part.


All the Justices concur.